DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 08/30/2021. The examiner acknowledges the amendments to claims 1-4, 9-10, 12-13, 15, and 17. Claims 5 and 28 are cancelled. Claims 1-4, 6-27, and 29-31 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, filed 08/30/2021, with respect to the USC 102 rejections of claims 1-2, 6, 8, 11, and 14 and the USC 103 rejections of claims 7 and 31 have been fully considered and are persuasive.  The USC 102 rejections of claims 1-2, 6, 8, 11, and 14 and the USC 103 rejections of claims 7 and 31 have been withdrawn. 

Claims 1-4, 6-27, and 29-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because it comprises allowable subject matter comprising an expandable and collapsible variable inductance coil comprising a capacitance, the capacitance comprising a capacitor in electrical communication with said variable inductance coil, and with opposite ends of each of plural wire strands joined together with the capacitor. US 20060178695 
Claim 24 is allowable because it positively recites an expandable and collapsible variable inductance coil comprising at least about 150 adjacent wire strands.
Decant teaches an expandable and collapsible variable inductance coil comprising at most 6 strands.
Claims 27 and 30 are allowable because they disclose an anchor frame comprising a concentric zig-zag structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 3-4, 9-10, 12-13, 15, and 17 are allowable because Decant does not teach various features there within.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791